[f8kfor2006compensationexh002.gif] [f8kfor2006compensationexh002.gif]













 

TRICO INCENTIVE BONUS PLAN




This Trico Marine Services, Inc. Annual Incentive Plan (the “Plan”) is adopted
by Trico Marine Services, Inc., a Delaware corporation (the “Company”).  The
terms of the Plan have been approved by the Company’s Board of Directors and are
as follows:




I.

Purpose




The Plan is designed to increase shareholder value through effective use of
performance-based bonus awards.  The Plan is intended to advance the best
interests of the Company and its subsidiaries by providing key employees with
additional incentives through the grant of cash awards based on the performance
of the Company and the individual employee, thereby increasing the personal
stake of such employees in the continued success and growth of the Company and
encouraging them to remain in the employ of the Company.




II.

Term




The effective date of this Plan is January 1, 2006.  The Plan will remain in
effect for successive fiscal years beginning on January 1, 2006 (each, a “Plan
Year”).




III.

Eligibility




The participants in this Plan shall be those employees of the Company who have
been selected by the CEO, and are approved by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”).  Notwithstanding
the foregoing, eligible employees must have been full-time employees with the
Company or any of its subsidiaries for at least three months of the Plan Year
and remain employed on a full-time basis through the bonus payment date for such
Plan Year.  Directors who are not employees of the Company shall not be eligible
to participate in the Plan.  




IV.

Change in Eligibility Status




In making decisions regarding employees’ participation in the Plan, the CEO may
consider any factors that he or she may consider relevant.  The following
guidelines are provided as general information regarding employee status changes
upon the occurrence of the events described below, provided that recommendation
to include an employee in the Plan originates from the CEO:




(a)

New hire, Transfer, Promotion.  A newly hired, transferred or promoted employee
selected and approved as a Participant in the Plan after March 1 of the Plan
Year may participate in the Plan on a pro rata basis as of the date the
Participant was approved into the Plan.  A newly hired, transferred or promoted
employee selected and approved as a Participant in the Plan prior to March 1 of
the Plan Year may participate based on a full Plan Year.




(b)

Demotion.  An Incentive Award will generally not be made to an employee who has
been demoted during the Plan Year because of performance.




(c)

Termination.  An Incentive Award will generally not be made to any Participant
whose services are terminated prior to the payment of the Incentive Award for
reasons of misconduct, failure to perform or other cause.








2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062




--------------------------------------------------------------------------------

(d)

Resignation.  An Incentive Award will generally not be made to any Participant
who resigns for any reason, including retirement, before the Incentive Award is
made.  However, if the Participant has voluntarily terminated his or her
employment with the Company’s consent, the Participant may be considered for a
pro rata Incentive Award, provided the Participant otherwise qualifies for the
Incentive Award.




(e)

Death and Disability.  A Participant whose status as an active employee is
changed prior to the payment of the Incentive Award for any reason other than
the reasons cited above may be considered for a pro rata Incentive Award,
provided the Participant otherwise qualifies for the Incentive Award.  In the
event that an Incentive Award is made on behalf of an employee who has
terminated employment by reason of death, any such payments or other amounts due
will generally be paid to the Participant’s estate.




The above guidelines are subject to the terms of any applicable severance or
similar agreements.  Nothing in the Plan shall confer any right to any employee
to continue in the employ of the Company.




V.

Performance-Based Bonus Awards




Subject to the following provisions, the CEO will determine, and recommend for
approval by the Compensation Committee, a Performance-Based Bonus Award (the
“Award”) for selected employees.  Each grant of an Award shall specify the
amount and nature of the Award to be received by the employee subject to
satisfaction of specified “Incentive Opportunities” within a specified
“Performance Period.”




(a)

Performance Period.  The Performance Period with respect to each Award shall be
the period of time within which the Incentive Opportunities relating to the
Award are to be achieved.  Unless otherwise specified, the Performance Period
shall be the then-current Plan Year relating to the granting of the Award.




(b)

Incentive Opportunities.  The CEO will determine, and recommend for approval by
the Compensation Committee, Incentive Opportunities for each Participant.  The
Incentive Opportunities will be defined as Incentive Opportunity Zones that
represent a range of threshold, target and maximum performance outcomes for
which incremental increases in performance will result in incremental increases
in the Award.  Each Incentive Opportunity Zone will include threshold, target
and maximum incentive opportunities.  The Participant’s target incentive
opportunity will be based on the Participant’s role and responsibilities, and
will be expressed as a percentage of the Participant’s base salary.  The
Participant’s threshold and maximum incentive opportunities will be expressed as
a Payout Multiple of the target incentive opportunity and will also be based on
the Participant’s role and responsibilities.  The tables set forth on Exhibit A
outline the target Payout Multiples for certain Participant categories.




The target incentive opportunity as a multiple of base salary, and the resulting
threshold and maximum opportunities will be determined and approved in writing
and kept on file for each Participant.




(c)

Performance Goals.  Each Participant shall have specific performance goals (the
“Performance Goals”) determined for his or her position for the Plan Year.
 These Performance Goals will be based on certain financial and non-financial
performance measures that support the approved business plan of the Company, and
should identify how the Participant will support the achievement of such goals.




Two performance categories will generally be used for each Participant:




1.

Corporate Performance ¾ There will be one or more performance measures with
equal or different weights that may be used within this category, including
without limitation any one or more of the performance criteria described below:

·

Safety

·

Corporate EBITDA versus Plan





2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062




--------------------------------------------------------------------------------

·

Return on Capital versus OSV peers

·

Days Sales Outstanding




The Performance Goals for these financial measures will generally be based on
the Company’s financial plan for the relevant Plan Year as approved by the Board
of Directors.

2.

Individual Performance ¾ The Individual Performance Goals will generally be
based on those established using the Company’s annual performance appraisal
system.  




The target mix and weighting of the Performance Goals for each Participant will
vary depending on the Participant’s role and responsibilities, as set forth on
Exhibit B.




For the financial performance measures, threshold, target and maximum
Performance Goals will be established and aligned within the Participant’s
applicable Incentive Opportunity Zone as defined above.  The threshold, target
and maximum Performance Goals for these financial measures, based on the
Company’s plan for 2006 are set forth on Exhibit C.




The threshold, target and maximum individual Performance Goals will be based on
how well the Participant met the goals established using the Company’s annual
performance management system.  The Individual Performance Goals will be aligned
within the Participant’s applicable Incentive Opportunity Zone.  While the
interpretation of how well the Individual Performance Goals are met will be more
subjective than for financial measures, the following descriptions will be used
to interpret individual performance:




1.

Exceeds Expectations – Defined as performance that consistently exceeds
established expectations regarding the Participant’s key individual goals.
Performance at this level creates new standards of performance. Individual
performance near or at the maximum will be achieved if the participant has
exhibited “Exceeds Expectations” performance.

2.

Meets Expectations - Defined as performance that consistently meets and often
exceeds established expectations regarding the Participant’s key individual
goals.  Individual performance at target will be achieved if the Participant has
exhibited “Meets Expectations” performance.

3.

Meets Most Expectations - Defined as performance that often meets established
expectations regarding the Participant’s key individual goals, but also requires
some development.  Individual performance near or at the minimum will be
achieved if the Participant has exhibited “Meets Most Expectations” performance.

4.

Does Not Meet Expectations - Defined as performance that does not consistently
meet established expectations regarding the Participant’s key individual goals
and requires significant development.  Individual performance at this level will
result in no individual annual incentive payment for the Participant.




(d)

Minimum Performance Requirements.  There are two minimum performance
requirements in order to receive an Award in accordance with the Plan:




1.

The Minimum Financial Performance Target level set forth on Exhibit C must be
achieved for Participants to be eligible for the Award.







(e)

Distributions.  To the extent it has been earned, an Award shall be distributed
in cash, and shall be paid in lump sum to the employee following approval by the
Board of Directors of the Company’s Plan Year financial statements.  The payment
of such Award shall not be assigned, transferred, mortgaged or otherwise
disposed of prior to actual receipt, and any such attempt shall be null and
void.








2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062




--------------------------------------------------------------------------------

VI.

Administration of the Plan




This Plan shall be administered by the Compensation Committee with oversight by
the Board of Directors.  The Compensation Committee shall have the authority to
interpret the provisions of this Plan and make final decisions with respect to
the entitlement of any employee to an Award.  The Committee shall also have the
authority to review and approve any proposed amendments to the Plan throughout
the Plan Year.  The Committee retains the right to discontinue or amend this
Plan at any time.  The Committee may use discretion to adjust the Award levels
to account for events that impact the ability to meet the Incentive
Opportunities described in Section V.  The CEO will be responsible for the
interpretation and the day-to-day management of the Plan. The CEO shall also
make recommendations to the Committee for review and approval.




Nothing in this Plan is to be considered a guarantee of an Award.  Any decisions
by the Compensation Committee, on behalf of the Board of Directors, are final
and binding on all parties.




VII.

Exemption from Liability; Indemnification




The members of the Compensation Committee and the persons acting on behalf of
the Compensation Committee shall be free from liability for their acts,
omissions, and conduct in the administration of the Plan, except for those acts,
omissions and conduct resulting from willful misconduct or lack of good faith.




The Company shall indemnify each member of the Compensation Committee, the
persons acting on behalf of the Compensation Committee and any other employee,
officer or director of the Company against any claims, loss, damage, expense and
liability, by insurance or otherwise, reasonably incurred by the individual in
connection with any action or failure to act by reason of performance of an
authorized duty or responsibility for or on behalf of the Company pursuant to
the Plan unless the same is judicially determined to be the result of the
individual’s gross negligence or willful misconduct.  The foregoing right shall
be in addition to any other rights to which such person may be entitled to as a
matter of law.

 

VIII.

Additional Provisions




(a)

Amendments.   The Board of Directors may, in its sole discretion, discontinue
the Plan at any time, or amend it from time to time.  The Compensation Committee
shall have the authority to amend any grant to include any provision which, at
the time of such amendment, is authorized under the terms of the Plan;  however,
no outstanding Award may be revoked or altered in a manner adverse to the holder
without the written consent of the holder.




(b)

No Guaranty of Employment.  The grant of an Award under the Plan shall not
constitute an assurance of continued employment during the Performance Period.




(c)

Withholding.  Payments under the Plan shall be net of an amount sufficient to
satisfy any federal, state or local withholding tax liability.




(d)

Governing Law.  This Plan shall be governed and construed under the laws of the
State of Texas.








2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062




--------------------------------------------------------------------------------

Exhibit A




Target Payout Multiples




The following tables set forth the target Payout Multiples for certain
Participant categories (where “X” equals the target incentive opportunity as a
percentage of base salary):




Chief Executive Officer – responsible for overall financial performance of the
Company:




Threshold Multiple of Target

Target

Maximum Multiple of Target

.50X

1.00X

1.50X







Senior Management — includes executives with direct profit and loss or overall
financial responsibilities for the Company at the corporate level:




Threshold Multiple of Target

Target

Maximum Multiple of Target

0.25X

.50X

1.00X




Designated Key Employees — includes employees with indirect profit and loss
responsibilities:




Threshold Multiple of Target

Target

Maximum Multiple of Target

0.15X

.30X

.60X




Designated Level 1 Employees — includes employees with indirect profit and loss
responsibilities:




Threshold Multiple of Target

Target

Maximum Multiple of Target

0.10X

.20X

.40X




Designated Level 2 Employees — includes employees with indirect profit and loss
responsibilities:




Threshold Multiple of Target

Target

Maximum Multiple of Target

0.05X

.10X

.20X





2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062




--------------------------------------------------------------------------------

Exhibit B




Target Mix and Weighting of Performance Goals




Target mix and weighting of the Performance Goals for certain Plan Participants:




 

Performance Goals Weighting

Position

Safety

Corporate EBITDA

Vs. Plan

Return on Capital vs. OSV Peers

Days

Sales

Outstanding

US/NS

Individual

Total

President & CEO

10%

35%

20%

7.5%/7.5%

20%

100%

Senior Management

10%

35%

20%

7.5%/7.5%

20%

100%

Designated Key Employees

10%

35%

20%

7.5%/7.5%

20%

100%

Designated Level 1 Employees

10%

35%

20%

7.5%/7.5%

20%

100%

Designated Level 2 Employees

10%

35%

20%

7.5%/7.5%

20%

100%








2401 Fountainview, Suite 920 ▪ Houston, Texas 77057 ▪ (713) 780-9926 ▪ Fax (713)
780-0062


